DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-17, the limitation “Condition: when the compound forming the atomic group having NHx (x = 0 to 2) (C) is reacted with a maleic anhydride-modified group in a maleic anhydride-modified block copolymer, a MFR value at 230°C under a load of 2.16 kg of the modified block copolymer after the reaction is 0.1 times or more a MFR value at 230°C under a load of 2.16 kg of the maleic anhydride-modified block copolymer before the reaction.” Is recited.   It is not clear whether the limitations after “Condition” are just how the property is measured or is required by the claim.  Specifically, it is not clear whether the claim requires maleic anhydride or not.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 06-001816 (herein Fujita).
In setting forth the instant rejection, a machine translation has been relied upon.  Both the JP document and the machine translation were supplied concurrently with the IDS filed on 11/12/19.
As to claims 1-2 and 7, Fujita discloses an imide group (multiple per polymer) containing block copolymer (paragraphs 2-7 and examples) obtained by reacting an alcohol containing amino group with an acid modified hydrogenated block copolymer oC (instead of the claimed temperature of 230 oC).  However, it is clear that if the ratio is within the claimed temperature at a lower temperature when it is melt flowing, it would naturally have a similar flow ratio under a high temperature given that both are flowing.   In the alternative, the polymer would obviously have the claimed ratio once the polymer is produced.
As to claim 4, the structure comprises 25-65% vinyl structure (paragraph 13) and the vinyl aromatic content is 10 to 60 wt% (paragraph 9).  
As to claims 5-6, the hydrogenation percent is at least 80% and the vinyl structure is 25 to 65%.  See paragraph 13-15, thus the butylene/propylene would be within the claimed range.



Claim(s) 1-3 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,429,758 (herein Hayashi).
As to claims 1, 10-12, Hayashi discloses graft copolymer obtained by reacting an unsaturated carboxylic acid reagent (maleic anhydride) with a hydrogenated block copolymer (styrene butadiene block copolymer, see col. 4-5 describing a block of vinyl aromatic compound and a block of conjugated diene).  Thereafter, reacting the product with a primary amine containing compound (e.g. N-(2-aminoethyl)piperazine).   See abstract, col. 3, line 40 through col. 4, line 15, col. 14, line 45 through col. 14, line 20 and examples.  Thus, reading on the claimed copolymer with an atomic group having NHx, wherein x=1 or 2.  
As to the condition with respect to the ratio of melt flows, Hayashi is silent.  However, the specification and examples of the instant specification makes clear that when the amine, N-(2-aminoethyl)piperazine, is utilized, the condition is met.  Specific attention is drawn to example 9, which illustrates that utilizing N-(2-aminoethyl)piperazine yields a ratio of about 0.5, which is within the claimed range.  Therefore, it is reasonable to take the position that the Hayashi graft copolymer that reacts N-(2-aminoethyl)piperazine with the same hydrogenated styrene butadiene block copolymers would also naturally have a ratio within the claimed range. In the alternative, the polymer would obviously have the claimed ratio once the polymer is produced.
As to claim 2, see col. 17 and examples describing that multiple maleic anhydrides are grafted and multiple amines are reacted per molecule of polymer (more than 1).  
As to claims 3, 7-9, maleic anhydride (Reading on X of formula of claim 3) is reacted with the polymer (and forming a chemical bond with the B block).  After, the amine is reacted with the maleic anhydride (see col. 7), such as N-(2-aminoethyl)piperazine, which reads on R1-NH-R2, wherein R1 is a substituted C2 unsaturated hydrocarbon group and R2 is a C6 substituted unsaturated hydrocarbon group.  Note this is identical to the maleic anhydride polymer reacted with N-(2-aminoethyl)piperazine (thus forming an amide or imide group) and thus would have the same structure after reaction.
Note that N-(2-aminoethyl)piperazine has the structure 

    PNG
    media_image1.png
    222
    204
    media_image1.png
    Greyscale

As to claims 5-6, the hydrogenation is 95 or more % complete, thus would be about 100% butylene/propylene.  See col. 6, lines 25-40.  



Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-001816 (herein Fujita) in view of WO 2016/173961
In setting forth the instant rejection, the US equivalent, US 2018/0118870 (herein Sakamoto) of the WO application, has been relied upon as the English translation. 
The discussion with respect to Fujita set-forth above is incorporated herein by reference.
Fujita discloses that the compositions are utilized to help compatibility of polyolefin and engineering resin compositions for uses such as coatings.  See paragraph 27 and 5.
Sakamoto discloses compositions comprising an amine modified hydrogenated block copolymer.  See paragraph 39.  Sakamoto discloses that the amine modified hydrogenated block copolymers are used in compositions with about 60 to 85 parts polyurethane, 15 to 40 parts polyolefin and 1 to 15 parts block copolymer.  See paragraph 1 and 10-15.  The use of the block copolymer with amines allows better compatibility between the polyolefin and the polyurethane.  See paragraph 40.  Such compositions are suitable for coatings, etc.  See paragraph 2 and 55.  
Note that both Fujita and Sakamoto are generally directed in the field of compositions comprising polyolefins, resins and block copolymer as compatibilizers for use in coatings, etc.  Further, both generally embrace improving the compatibility of said compositions.    Therefore, it would have been obvious to have utilized the block compatibilizer block copolymer of Fujita in polyurethane polyolefin compositions in the claimed amounts as taught by Sakamoto because one would have wanted to utilize the compatibilizer block copolymer for their intended purposes and compositions to produce the same end products such as coatings.  

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764